ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 11/24/21 wherein claims 1-26 were canceled and claims 27 and 28 were amended.
	Note(s):  Claims 27-36 are pending.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/21 has been entered.
 
RESPONSE TO APPLICANT’S ARGUMENTS/AMENDMENT
The Applicant's arguments and/or amendment filed 11/24/21 to the rejection of claims 27-34 made by the Examiner under 35 USC 103 and/or 112 have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Essential Steps Are Missing
	All outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.

103 Rejection
The 103 rejection over Mikolajczyk (US 2006/0199230) in view of Pettersson et al (US 2004/0101914) in further view of Ulmert (US 2006/0182682), Nolting et al (Am. J. Nucl. Med. Mol. Imaging, 2012, Vol. 2, No. 3, pages 273-306), and Clegg et al (Cancer Res., 2012, Vol. 72, No. 6, pages 1494-1503) is WITHDRAWN for reasons of record in Applicant’s response filed 11/24/21.

NEW GROUNDS OF REJECTIONS
Written Description Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to peptide antagonists that are compatible with the instant invention.  The disclosure (e.g., page 10 of specification) discloses that the peptide antagonists are agents that inhibit (prevent), decrease, or reduce the effects of another agent and/or inhibit (prevent), decrease, reduce, or delay one or more biological event.  However, written description is lacking as to peptides that are not only antagonists, but have the ability to inhibit (prevent), reduce, decrease, or delay any particular agent and/or biological event(s).  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 32:  The claim is ambiguous because of the phrase ‘peptide antagonists’.  In particular, it is unclear what antagonists of peptides Applicant is referring to that are compatible with the instant invention.  While it is noted that, the specification, page 10, paragraph [0034] refers to an ‘antagonist’ as including agents that inhibit, decrease, or reduce or delays the effects of another agent or one or more biological events, samples of possible peptide structures that would accomplish these tasks are unclear.  Thus, it is unclear what peptides are antagonists and compatible with the instant invention.

ALLOWABLE CLAIMS
Claims 27-31, 33, and 34 are allowable over the prior art of record.  In particular, the claims are distinguished over the prior art because the prior art neither anticipates nor renders obvious  a method of monitoring prostate cancer treatment as set forth in independent claim 27.

WITHDRAWN CLAIMS
Claims 35 and 36 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected inventions.

COMMENTS/NOTES
Once again, Applicant's election without traverse of Group I (pending claims 27-34) filed 9/9/19 is acknowledged.  The restriction requirement was deemed proper and made FINAL.
	Note(s):  Applicant elected the species wherein the treatment/therapy is anti-androgen therapy and the imaging technique is PET.  The Examiner did not find the specific imaging technique (PET) and therapy (androgen therapy).  The search was extended to the full scope of claims 27-34.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        January 18, 2022